                          Case 20-32519 Document 1427 Filed in TXSB on 08/03/20 Page 1 of 8




                                          Richard M. Pachulski            August 2, 2020                     310.772.2342
                                                                                                   rpachulski@pszjlaw.com




L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
N E W Y O R K, N Y                        VIA E-MAIL
C O S T A M E S A, C A

10100 SANTA MONICA BLVD.                  Hector Duran
13th FLOOR                                Office of U.S. Trustee
LOS ANGELES
CALIFORNIA 90067
                                          515 Rusk Street, Suite 3516
                                          Houston, TX 77002
TELEPHONE: 310/277 6910
FACSIMILE: 310/201 0760
                                          Email: hector.duran.jr@usdoj.gov

SAN FRANCISCO                                        Re:         Neiman Marcus – Committee Issue
150 CALIFORNIA STREET
15th FLOOR
SAN FRANCISCO
                                          Dear Mr. Duran:
CALIFORNIA 94111-4500
                                                  As you know, my firm is lead counsel, and Cole Schotz, PC
TELEPHONE: 415/263 7000
                                          is co-counsel, to the Official Committee of Unsecured Creditors (the
FACSIMILE: 415/263 7010
                                          “Committee”) in the pending chapter 11 cases of Neiman Marcus
                                          Group LTD LLC, et al. (together, the “Debtors”). We are writing to
DELAWARE
919 NORTH MARKET STREET
                                          advise your office of certain background and communications
17th FLOOR                                (much of which Michael Warner of Cole Schotz and I
P.O. BOX 8705                             communicated to you by phone yesterday, August 1, 2020), about
WILMINGTON                                certain events involving one of the members of the Committee, Dan
DELAWARE 19899-8705
                                          Kamensky (“Kamensky”) as the representative of Marble Ridge
TELEPHONE: 302/652 4100
                                          Capital LP (“Marble Ridge”).
FACSIMILE: 302/652 4400


                                                     The relevant background and communications are described
NEW YORK
                                          below:
780 THIRD AVENUE
34th FLOOR
NEW YORK                                  1.         On Wednesday, July 29, 2020, at a Committee meeting (the
NEW YORK 10017-2024                                  “July 29 Committee Meeting”), the Committee agreed,
TELEPHONE: 212/561 7700                              subject to certain conditions, to support a settlement and
FACSIMILE: 212/561 7777                              resolution of issues arising out of what has been referred to
                                                     as the MyTheresa distribution. The proposed settlement
COSTA MESA                                           includes the Debtors, their equity sponsors, and their lender
650 TOWNE CENTER DRIVE                               constituents, and contemplates a proposed chapter 11 plan
SUITE 1500
COSTA MESA
                                                     that will include the pro rata distribution of 140 million
CALIFORNIA 92626                                     Series B preferred shares (the “Series B Shares”) in MYT
TELEPHONE: 714/384 4750
                                                     Holding Co. (the “MyTheresa Distribution”) to the holders
FACSIMILE: 714/384 4751



                                          DOCS_SF:103914.4 59944/002
WEB:   www pszjlaw com
Case 20-32519 Document 1427 Filed in TXSB on 08/03/20 Page 2 of 8



                Office of U.S. Trustee
                August 2, 2020
                Page 2


                         of allowed general unsecured claims in Classes 10 and 11 of
                         the Debtors’ Plan (the “MyTheresa Settlement”). No lender
                         deficiency claims would be allowed to share in the
                         MyTheresa Distribution. The terms of the MyTheresa
                         Settlement were incorporated into the amended Plan attached
                         to the Debtors’ Disclosure Statement, which Disclosure
                         Statement was presented to and approved by the Court on
                         Thursday, July 30, 2020.

                2.       Marble Ridge was appointed as a Committee member by
                         your Office and Kamensky was the representative of Marble
                         Ridge on the Committee.

                3.       Even prior to agreeing to the MyTheresa Settlement, the
                         Committee recognized that there could be interest by some
                         unsecured creditors to convert the Series B Shares into cash.
                         The Series B Shares are illiquid because they are only
                         payable in the event of an asset disposition or other
                         liquidation event. The Series B Shares are subordinate to at
                         least $200 million of senior debt owed to the Debtors’
                         second lien noteholders and $250 million of Series A
                         preferred shares held by the Debtors’ third lien noteholders.
                         In connection with the Committee’s various discussions,
                         Kamensky advised the Committee that, at the appropriate
                         time if a settlement were reached, Marble Ridge would be
                         prepared to discuss with the Committee a cash-out option,
                         funded by Marble Ridge for those unsecured creditors of the
                         Debtors’ estates who were interested in receiving cash
                         instead of the Series B Shares. It was suggested that such a
                         cash-out option may be selected by certain trade creditors
                         and landlords who traditionally prefer cash over illiquid
                         securities.

                4.       Immediately after the Committee approved the MyTheresa
                         Settlement in the July 29 Committee Meeting, the
                         Committee authorized me to enter into discussions with
                         Marble Ridge to potentially structure a cash-out option for
                         unsecured creditors: either they could retain their pro rata
                         share of the Series B Shares or they could receive a cash
                         payment funded by Marble Ridge to monetize the Series B
                         Shares. The July 29 Committee Meeting included
                         discussions regarding Marble Ridge’s proposal. Marble


                DOCS_SF:103914.4 59944/002
Case 20-32519 Document 1427 Filed in TXSB on 08/03/20 Page 3 of 8



                Office of U.S. Trustee
                August 2, 2020
                Page 3


                         Ridge, its representatives, and counsel were excluded from
                         that portion of the meeting. In such discussions, the
                         Committee addressed the requirement that if a transaction for
                         a cash-out option proposed by Marble Ridge was supported
                         by the Committee, Marble Ridge would have to agree to
                         refrain from objecting to the Debtors’ Plan, in order to
                         provide what has been the Committee’s consistent objective
                         of global peace and expedited resolution and reorganization
                         of the Debtors. The Committee further discussed Marble
                         Ridge’s offer of a cash-out option of $0.20 per Series B
                         Share. In effect, the Marble Ridge proposal would provide a
                         cash-out option to any unsecured creditor who preferred to
                         liquidate its share of the MyTheresa Distribution, rather than
                         wait on a contingent recovery of what is today an illiquid
                         instrument but could later equal up to $1.00 per share. The
                         Committee and its professionals recognized that many details
                         needed to be addressed, but the discussions were to
                         commence immediately with Marble Ridge.

                5.       From immediately following the July 29 Committee Meeting
                         through the evening of July 30, 2020, I negotiated with
                         Kamensky. As you are aware, mid-day on July 30, the Court
                         heard and considered the Debtors’ Disclosure Statement,
                         which incorporated the MyTheresa Settlement reached the
                         day before. At the Disclosure Statement Hearing, the
                         Committee requested that the Court provide the Debtors, the
                         Committee, and other relevant constituencies time to make
                         changes to both the Disclosure Statement and the proposed
                         Plan before the solicitation process commenced. The
                         Committee requested such time so that the terms of the
                         Disclosure Statement and the Plan could be fine-tuned. In
                         addition, the Committee wanted time to potentially
                         incorporate a cash-out option for unsecured creditors. The
                         Court accommodated the request and set a further hearing, if
                         necessary, for August 3, 2020. In recognition of the need to
                         complete the documents quickly, so that the solicitation
                         process was not delayed, I worked expeditiously with
                         Kamensky. It was anticipated that, if the Committee was
                         successful in its negotiations with Kamensky, the cash-out
                         option might have been incorporated in the Debtors’ Plan.
                         No formal written proposal had been provided by Kamensky
                         to the Committee as of the morning of Friday, July 31, 2020.


                DOCS_SF:103914.4 59944/002
Case 20-32519 Document 1427 Filed in TXSB on 08/03/20 Page 4 of 8



                Office of U.S. Trustee
                August 2, 2020
                Page 4


                6.       On the morning of July 31, 2020, I intended to prepare a
                         summary for the Committee of the status of my negotiations
                         with Kamensky regarding the cash-out option and the
                         remaining issues to be negotiated. Prior to my doing so, the
                         Committee’s financial advisor, Mohsin Meghji of M-III
                         Partners L.P. (“Meghji”), sent me an e-mail that Jefferies
                         LLC (“Jefferies”) had contacted him to inquire about
                         Jefferies providing an unsolicited bid in the range of $0.30+
                         per Series B Share for the purchase of the entire 140 million
                         Series B Shares or, alternatively, a cash-out option for those
                         unsecured creditors who wanted it. Meghji and I concluded
                         that we should have an immediate call with Jefferies to
                         discuss their higher cash-out option proposal.

                7.       At 9:15 a.m. Pacific time on July 31, 2020, Meghji and I had
                         a telephone conference with Eric Geller (“Geller”) and
                         another gentleman from Jefferies. We advised Geller and his
                         colleague that we seriously doubted there would be any
                         interest in selling the full 140 million Series B Shares at a
                         discount because many unsecured creditors preferred their
                         allocation of the Series B Shares, but the Committee would
                         be very interested in the cash-out option. Meghji and I
                         answered many of Geller’s and his colleague’s questions
                         and, at the conclusion of the call, Geller informed us that
                         Jefferies intended to provide Meghji and me an offer by end
                         of the day on July 31, 2020. About the time of our call with
                         Jefferies, Kamensky had reached out to me to get an update,
                         as we all had a goal to complete any cash-out option
                         structure by Monday, August 3, 2020, the Plan solicitation
                         date, if at all possible.

                8.       At 12:15 p.m. Pacific Time on July 31, 2020, Meghji and I
                         spoke to Kamensky. We informed Kamensky of the Jefferies
                         inquiry. We further informed him that we did not believe it
                         was appropriate to complete any negotiation with Marble
                         Ridge until we determined if Jefferies would actually make
                         an offer and, if Jefferies did make such an offer, we would
                         need to speak to the Committee about next steps. Kamensky
                         responded that, based on his trading experience, he thought
                         Jefferies was just fishing for information and would not
                         actually make a bid.



                DOCS_SF:103914.4 59944/002
Case 20-32519 Document 1427 Filed in TXSB on 08/03/20 Page 5 of 8



                Office of U.S. Trustee
                August 2, 2020
                Page 5


                9.       Just after 1:00 p.m. Pacific Time on July 31, 2020, Geller
                         sent Meghji and me an e-mail that he wanted us to call him. I
                         reached Geller and his colleague at approximately 2:00 p.m.
                         Pacific Time. Geller and his colleague advised me that
                         Jefferies would not be providing a proposal or a cash-out
                         offer because a significant client of Jefferies had insisted that
                         Jefferies stand down. They also advised me that Jefferies’
                         General Counsel had advised them to be completely
                         transparent with the Committee. I asked Geller and his
                         colleague if the significant client of Jefferies was a member
                         of the Committee and Geller said “yes”. I then asked, if the
                         Committee Member was Kamensky and Geller said “yes”.
                         The call then ended. I contacted Meghji to inform him of my
                         call with Geller and his colleague. Meghji and I then set up a
                         call with our respective professional teams to discuss next
                         steps.

                10.      Meghji informed us during our professionals call that he also
                         spoke to Geller, subsequent to my call with Geller, and that
                         Geller confirmed that Jefferies was told by Kamensky to
                         stand down; but Geller did add that while Jefferies was not
                         moving forward with an offer for a cash-out option, certain
                         parties Jefferies was intending to partner with may still be
                         interested in making an offer.

                11.      At approximately 4:00 p.m. Pacific Time, on July 31, 2020, a
                         group of the Committee’s professionals contacted Ed
                         Weisfelner (“Weisfelner”), Marble Ridge’s counsel, to ask
                         what he knew, if anything, about Kamensky approaching
                         Jefferies to stand down. Weisfelner said he knew nothing
                         about the Jefferies situation, and would call us back after he
                         reached Kamensky. Approximately 30 minutes later, I and
                         other Committee professionals spoke again with Weisfelner
                         who informed us that Kamensky said he did contact
                         Jefferies, but there was a misunderstanding; specifically, that
                         Kamensky told Jefferies that they should bid if they were
                         serious but, if not, they should back off to avoid disrupting
                         the process.

                12.      On the morning of August 1, 2020, Geller and one of his
                         colleagues contacted me to inquire whether the Committee
                         would be interested in receiving an offer for a cash-out


                DOCS_SF:103914.4 59944/002
Case 20-32519 Document 1427 Filed in TXSB on 08/03/20 Page 6 of 8



                Office of U.S. Trustee
                August 2, 2020
                Page 6


                         option for the unsecured creditors. I said “yes”. I then asked
                         if Geller would re-confirm the conversation that he and I had
                         the day before with regard to Kamensky asking Jefferies to
                         stand down. Geller re-confirmed the conversation and the
                         statements made. At the end of the conversation, Geller said
                         Jefferies would have an offer to the Committee for the cash-
                         out option by mid-day Monday, August 3, 2020. I asked
                         Geller and his colleague if Kamensky called them and told
                         them they should move forward with their bid. Geller said
                         the Jefferies General Counsel did not want them to discuss
                         with me anything beyond what they conveyed the day
                         before. I said I understood and I then requested they have the
                         General Counsel reach out to me, which he did, and we
                         ultimately scheduled a call among some of the Committee
                         professionals with the Jefferies’ General Counsel for the
                         afternoon of August 1, 2020.

                13.      Late morning on August 1, 2020, the Committee held a
                         meeting where the Committee was informed that Marble
                         Ridge’s counsel had already advised you that Marble Ridge
                         resigned its position on the Committee (see Weisfelner’s e-
                         mail of August 1, 2020, to you, a copy of which was
                         provided to me), and of the above developments and the
                         intended next steps. In particular, the professionals informed
                         the Committee that:

                         a.       Michael Warner and I would immediately contact
                                  you regarding these issues (our call to you August 1,
                                  2020, in the afternoon); and

                         b.       We were hopeful that Jefferies would make a cash-
                                  out offer for the benefit of interested unsecured
                                  creditors by mid-day Monday, August 3, 2020 (as
                                  speed was important, both for the Plan process and
                                  the disclosures required to the Court) and, if so, that
                                  the    Committee      professionals    would     work
                                  expeditiously to finalize a potential stalking horse
                                  agreement with Jefferies if the offer was acceptable
                                  to the Committee and, immediately thereafter, file a
                                  motion to approve an auction procedure for the cash-
                                  out option that would, among other things, disclose
                                  the above situation. The disclosure of the issues


                DOCS_SF:103914.4 59944/002
Case 20-32519 Document 1427 Filed in TXSB on 08/03/20 Page 7 of 8



                Office of U.S. Trustee
                August 2, 2020
                Page 7


                                  above would be included for full disclosure and avoid
                                  any tainting of the process in an effort to maximize
                                  recovery for unsecured creditors.

                14.      As discussed in our call with you yesterday, August 1, 2020,
                         the expectation is that the motion regarding the cash-out
                         option would be filed sometime during the middle of this
                         week. We also advised you that, if no such motion were
                         likely to be filed this week for whatever reason, we would
                         consider a different mechanism to advise the Court of the
                         above situation. As discussed, we fully intend to inform the
                         Court about the relevant facts and will not let the process
                         dictate or delay such disclosure.

                15.      In the afternoon on August 1, 2020, following our call with
                         you, a group of the Committee’s professionals spoke to
                         Jefferies’ General Counsel. Among other things, the General
                         Counsel informed us that Kamensky contacted Jefferies
                         again (following the initial call earlier in the day) on Friday
                         evening (July 31, 2020) and that the General Counsel was
                         not on that call, but he had been told by Jefferies’ employees,
                         that Kamensky seemed concerned. We were told no further
                         information regarding the change in position. We did say
                         that the Committee was pleased to hear that Jefferies would
                         be making a proposal.

                         Thank you again for taking the time yesterday to speak to
                Michael Warner and me. As we informed you, because of the
                sensitivity of the facts and circumstances laid out above, we have
                not advised anyone of this situation, except for the Committee. We
                are still processing the information in order to maximize, and not
                jeopardize, value for unsecured creditors, as well as addressing the
                integrity of the entire bankruptcy process. As we discussed with
                you, we will look to you for your input on the method and timing to
                bring these issues to the Court’s attention.




                DOCS_SF:103914.4 59944/002
Case 20-32519 Document 1427 Filed in TXSB on 08/03/20 Page 8 of 8



                Office of U.S. Trustee
                August 2, 2020
                Page 8


                        We look forward to speaking to you after the weekend and
                will continue on the path I have set forth above, but will not
                formalize any agreement with Jefferies or file anything with the
                Court until we have spoken to you further. Michael Warner and I
                will make ourselves available at your convenience to speak to you or
                others in the United States Trustee’s Office to discuss this matter.

                                             Very truly yours,

                                             /s/

                                             Richard M. Pachulski


                Via E-mail

                cc:      Mo Meghji
                         Alan Kornfeld, Esq.
                         Jeff Pomerantz, Esq.
                         Michael D. Warner, Esq.
                         Maxim Litvak, Esq.




                DOCS_SF:103914.4 59944/002
